PER CURIAM.
In this appeal from an amended final judgment of dissolution of marriage, Daniel Mark Holmes, Jr. (the Former Husband), raises several claims of trial court error. After careful consideration of the evidentiary record and the trial court’s credibility determinations, we affirm on all issues save one.
The Former Husband contends, and the Former Wife, Tonna Kay Holmes, agrees, that the trial court erred in computing the Former Husband’s monthly income. The parties agree that the income attributed to the Former Husband was excessive by $267 per month. Accordingly, we reverse this cause and remand it for the trial court to reduce the income attributed to the Former Husband by $267 per month. Thereafter, the trial court is directed to recompute the amount due as child support and to make the appropriate retroactive computations.
We note that the Former Husband also challenges the determination by the trial court that the Former Wife is entitled to *746attorneys’ fees. We decline to reach that issue as the trial court has not yet made a monetary award. Accordingly, the issue is not ripe for appeal. See Zuberer v. Zuberer, 28 So.3d 993, 993-94 (Fla. 2d DCA 2010).
Affirmed in part, reversed in part, and remanded with instructions.
CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.